     Case 3:18-cv-00323-BEN-WVG Document 10 Filed 09/24/20 PageID.33 Page 1 of 1



 1
 2
 3
 4
 5                           UNITED STATES DISTRICT COURT
 6                         SOUTHERN DISTRICT OF CALIFORNIA
 7
 8    EVA GRAVES,                                         Case No.: 3:18-cv-00323-BEN-WVG
 9                                       Plaintiff,
                                                          ORDER OF DISMISSAL FOR WANT
10    v.                                                  OF PROSECUTION PURSUANT TO
                                                          LOCAL RULE 41.1
11    UNITED STATES CUSTOMS AND
      BORDER PROTECTION, et al,
12                                                        [ECF. No. 9]
                                       Defendant.
13
14
15         On August 26, 2020, this Court held a hearing regarding dismissal of this case for
16   want of prosecution pursuant to Local Rule 41.1, which provides that “[a]ctions . . . which
17   have been pending in this court for more than six months, without any proceeding or
18   discovery having been taken . . . may, after notice, be dismissed by the court for want of
19   prosecution, at the calling of a calendar prepared for that purpose by the clerk.” ECF No.
20   9; see also S.D. Cal. Civ. R. 41.1. Pursuant to the Court’s Minute Order, the Court hereby
21   dismisses this case in its entirety without prejudice.
22         IT IS SO ORDERED.
23
24   Dated: September 23, 2020
25
26
27
28

                                                      1
                                                                            3:18-cv-00323-BEN-WVG
